DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Patent No. 9,830,932 B1 to Gunderson et al. (hereinafter “Gunderson”).
Regarding claim 1, Gunderson discloses a system for detecting a gunshot (Fig.1 and column 5, lines 65-67; a gunshot detection system 100) comprising:
a library of sound waveforms in digital format corresponding to actual gunshots (column 6, lines 21-39; a processor 116 to compare the received audio (gunshot) wave 112 to stored predetermined audio threshold parameters 210);

circuitry configured to receive electrical signals and to generate digital signals comprising digital data which corresponds to the received acoustic signals  (column 6, lines 4-39; The audio wave detector 104 may include a processor 116 to compare the received audio wave 112 to stored predetermined audio threshold parameters 210);
a processor including non-transitory, computer-readable medium comprising computer-executable instructions for comparing the received acoustic signals to the library of sound waveforms in digital format corresponding to actual gunshots, the computer-executable instructions, when executed, are configured to cause at least one computer processor (column 6, lines 29-38; processor 16,  a non-transitory computer-readable memory 132, instructions 202 to compare the digital signal 124 of the audio wave 112 to the predetermined audio threshold parameters 210) to compare the data in said received acoustic signals to the data in each of said sounds waveforms stored in said library at an ultrasonic range in excess of 20kHz (column 11, lines 40-56; microcontroller 128 for determining whether received audio waves 112 fall within the range of audio threshold parameters 216 of the predetermined audio threshold parameters 210 corresponding to a gunshot. A sample rate may be pre-set, for example, at 10 KHz, but this may be adjusted depending on the speed of the microcontroller 128 
whereby the comparison of such data is used to identify an actual gunshot and distinguish it from that of a sound burst that is not an actual gunshot (column 13, lines 43-59;when the output variables do not meet minimum thresholds then the sensor device 104a may transmit an all clear signal (step 946) and reset (step 950), and return to rest state (step 910). When the output variables 236 fall within the predetermined parameter ranges 216, for example, in the "if" loops or in the neural network (step 944) then the microcontroller 128 may output either a high probability of a gunshot report (step 948), a medium probability of a gunshot report (step 952), or a low probability of a gunshot report (step 956). The varying degrees of certainty may be used to tailor responses and provide additional information to the location of the gunshot. When a gunshot report is detected the microcontroller 128 may activate the switch 136 and transmit the trip signal 140 including sensor device 104a location and positive identification of a gunshot report (step 960)).

Regarding claim 2, Gunderson discloses A method for detecting a gunshot (Fig.1 and column 5, lines 65-67; a gunshot detection system 100), comprising:
building a library of sound waveforms in digital format corresponding to actual gunshots  (column 6, lines 21-39; a processor 116 to compare the received audio (gunshot) wave 112 to stored predetermined audio threshold parameters 210);

providing circuitry configured to receive electrical signals and to generate digital signals comprising digital data which corresponds to the received acoustic signals (column 6, lines 4-39; The audio wave detector 104 may include a processor 116 to compare the received audio wave 112 to stored predetermined audio threshold parameters 210) providing a processor including non-transitory, computer-readable medium comprising computer-executable instructions  (column 6, lines 29-38; processor 16,  a non-transitory computer-readable memory 132, instructions 202 to compare the digital signal 124 of the audio wave 112 to the predetermined audio threshold parameters 210) for comparing the received acoustic signals to one or more of the library of sound waveforms in digital format corresponding to actual gunshots, the computer-executable instructions, when executed, being configured to cause at least one computer processor to compare the data in said received acoustic signals to the data in at least of said sounds waveforms stored in said library at an ultrasonic range in excess of 20kHz so as to establish a match (column 11, lines 40-56; microcontroller 128 for determining whether received audio waves 112 fall within the range of audio threshold parameters 216 of the predetermined audio threshold parameters 210 corresponding to a gunshot. A sample rate may be pre-set, for example, at 10 KHz, but this may be adjusted depending on the speed of the microcontroller 128 used. For example, the sample rate may be pre-
whereby the comparison of such data is used to identify an actual gunshot and distinguish it from that of a sound burst that is not an actual gunshot by matching the data of the received signal to the data of that of one of the library of sound waveforms (column 13, lines 43-59;when the output variables do not meet minimum thresholds then the sensor device 104a may transmit an all clear signal (step 946) and reset (step 950), and return to rest state (step 910). When the output variables 236 fall within the predetermined parameter ranges 216, for example, in the "if" loops or in the neural network (step 944) then the microcontroller 128 may output either a high probability of a gunshot report (step 948), a medium probability of a gunshot report (step 952), or a low probability of a gunshot report (step 956). The varying degrees of certainty may be used to tailor responses and provide additional information to the location of the gunshot. When a gunshot report is detected the microcontroller 128 may activate the switch 136 and transmit the trip signal 140 including sensor device 104a location and positive identification of a gunshot report (step 960)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653